ICJ_001_CorfuChannel_GBR_ALB_1949-12-15_JUD_01_CO_01_FR.txt. 252

OPINION DISSIDENTE DU Dr B. ECER, JUGE « AD HOC»

Je m'associe à la déclaration de M. Krylov pour les raisons
suivantes :

I. Interprétation de l’article 53 du Statut

L'arrêt donne une interprétation de l’article 53 du Statut. L'idée
directrice de cette interprétation est, à mon avis, celle-ci : le défaut
du défendeur — et l’Aïlbanie est la partie défenderesse dans la
phase actuelle de l'affaire — ne peut pas être considéré comme une
reconnaissance de la demande-et des faits allégués par le demandeur.
Donc la Cour est obligée aux termes de l’article 53 d'examiner les
allégations du demandeur et de s'assurer que les conclusions de la
demande sont fondées en fait et en droit. Mais la Cour a, dans ce
cas-là, une responsabilité pour ainsi dire « diminuée ». Elle n’est pas
obligée d’examiner les faits allégués par le demandeur avec la même
précision qu’en cas d’une contestation par le défendeur. Mais je ne
peux pas accepter cette interprétation de l’article 53. Tout d’abord,
dans le cas d'espèce, la Cour n’est pas en face d’un défaut pur et
simple, visé à l’article 53 en première place : le défendeur, après
avoir reçu copie de la demande {le Mémoire), ne répond pas. De
plus, convoqué à l’audience publique, il ne comparait pas ou il
comparait mais reste muet. L’Albanie n’a rien fait de la sorte,
au contraire. Elle a contesté, au cours de la procédure écrite et
orale, la demande britannique aussi bien quant au fait que quant
au droit. Elle n’a pas participé à la phase actuelle de l'affaire
pour une raison juridique reconnue même par la minorité des 6
juges. La phase actuelle de l'affaire n’est pas une nouvelle affaire,
visée, à mon avis, en premier lieu par l’article 53, mais la phase
finale d’une affaire qui doit être considérée comme un ensemble,
de la date de la requête — ou au moins de celle du dépôt du
compromis — jusqu'à l'arrêt final.

La Cour est donc, dans le cas d'espèce, en face d’une situation
un peu différente de celle visée par l’article 53. Donc, l’interpré-
tation de l’article 53, dans le cas d’espèce, ne peut être la même
qu'au cas d’un défaut pur et simple.

Les mots de l’article 53 «La Cour … doit s'assurer» sont
clairs. «S'assurer» n’est qu’un synonyme de la «conviction
intime» d’un juge. Les moyens sont indiqués même dans les
Règles : documents, témoins, experts, etc. Ensemble, c'est la
«preuve judiciaire ». Une interprétation me semble superflue. La
seule «sanction» qui frappe le défendeur en défaut, d’après
l'article 53 du Statut, est celle-ci: la tâche de la Cour se limite
à l'examen et à l’adjudication des conclusions au demandeur —

12
253 OPINION DISSIDENTE DU D' ECER

si elles sont fondées en fait et en droit. Donc, la tâche de la Cour
est allégée seulement dans le sens qu’elle n’examine pas les
conclusions du défendeur. C’est tout. Mais la Cour est obligée
d'examiner les allégations (conclusions) du demandeur exactement
avec le même soin et la même précision que le défendeur ait com-
paru ou non.

2. La règle non ultra petita

Cette règle générale du droit dans le sens de l’article 38, pose
un problème procédural. Après avoir constaté que le montant
de l'indemnité réclamé par la Grande-Bretagne pour la perte
du Saumarez sur la base de la valeur en 1946 est quelque
peu inférieur au montant fixé pour le même dommage par les
experts, l'arrêt tient pour justifié le montant réclamé par le
Gouvernement du Royaume-Uni pour la raison non ultra petita.
Donc un problème se pose : à savoir si cette règle peut influencer
le choix de la base du calcul (1043-1946-1949) ou non. A mon
avis, la règle non ultra petita ne peut pas influencer la Cour dans
cette question. Si la Cour, en déterminant la valeur de remplace-
ment du Saumarez, doit se placer au moment de l'acte illicite
ou au moment de l'allocation de la réparation (moment de la
décision), ce problème ne peut pas être résolu à l’aide de cette
règle. La Cour doit, à mon avis, sans aucun égard à cette règle,
décider d’abord par un raisonnement juridique, non mathéma-
tique, quelle base est fondée en droit. Et si le chiffre calculé sur
cette base dépasse le montant réclamé, la Cour doit limiter l’ad-
judication d’après la règle non ultra petita.

3. Les motifs de l'arrêt

A mon avis, l'arrêt ne prévoit pas de motifs suffisants en ce
qui concerne l'étendue et le calcul des réparations pour la perte
du Saumarez et pour les dommages causés au Volage. L'arrêt
compare les chiffres britanniques et ceux des experts et se décide
pour les chiffres britanniques. Tout d’abord, l'arrêt ne donne
presque aucune appréciation des nombreux documents britan-
niques reçus comme preuve en ce qui concerne ces dommages.
À mon avis, il fallait dire quelque chose sur leur force pro-
bante. Ensuite, l’arrêt ne soumet pas à un examen de la même
nature l'expertise. La Cour n’est pas liée d’après une règle de
droit de procédure vraiment générale par l'avis des experts. Elle
peut le rejeter ou l’accepter, mais toujours par une décision
suffisamment motivée. C'était d’autant plus nécessaire que l’Al-
banie a fait savoir à la Cour qu'elle avait des observations à
présenter sur le rapport des experts et que même la Grande-
Bretagne a fait savoir à la Cour qu'elle a des observations, mais
qu’elle ne désire pas les faire valoir.

13
254 OPINION DISSIDENTE DU Dt ECER

4. L’étendue des réparations réclamées

C’est un problème du droit de'fond. Il devrait être examiné,
à mon avis, moins laconiquement vu l'importance de l'affaire.
Il ne fallait, à mon avis, que quelques mots sur les éléments juri-
diques qui déterminent l'étendue des réparations :

a) L’Arrét du g avril 1949 a établi que de « graves omissions »
engageaient la responsabilité des autorités albanaises (p. 23).
Quant aux conséquences, elles étaient certainement graves. Mais
une omission qui engage la responsabilité de l'État doit être une
omission fautive.

Mais quel était le degré de la faute? Dofus, culpa lata, culpa
levis ? Les mots «omissions graves» semblent éliminer la culpa
levis. Mais, à mon avis, il serait dans lintérêt de l’arrét qu'il
soit plus précis sur ce point. La constatation du degré de la faute
(p. e. culpa lata) constituerait un motif juridique pour la décision
concernant le damnum emergens (le dommage positif — ozt-of-
pocket loss). Donc, il serait utile de dire quelques mots sur le
probleme du rapport de proportionnalité entre le degré de la faute
et l’étendue de la réparation.

b) Enfin, la valeur juridique de l’arrêt serait renforcée par quel-
ques considérations, même très courtes, sur le rapport de causalité
adéquate comme un des éléments juridiques déterminant l'étendue
des réparations. Il serait utile, même à mon avis nécessaire, de
constater quelles réclamations britanniques constituent la récla-
mation du damnum emergens, — notion qui correspond grosso
modo aux notions: conséquences «directes» ou «nécessaires »
ou «inévitables» ou (en anglais) «proximate », employées dans
de nombreuses décisions de tribunaux internationaux.

5. Le calcul des réparations

Ici, je borne mes observations à la réparation des dommages
causés par la perte du Sawmarez, parce que c’est la question vitale
du point de vue du droit. La Grande-Bretagne réclame de ce
chef le montant de 700.087 livres. Les experts ont évalué le
dommage à 716.780 livres.

Une règle universelle de calcul n'existe pas et ne peut pas
exister. Les cas diffèrent l’un de l’autre. Il y a des cas ayant une
ou plusieurs circonstances spéciales comme, par exemple, le cas
d'espèce où il s’agit de la perte d’un navire de guerre. Il est évident
que le calcul serait plus simple et que l'évaluation du dommage
en chiffres serait plus facile s’il s'agissait d’un navire de com-
merce. Les valeurs commerciales, dont le dénominateur commun
est la monnaie, sont plus susceptibles d’un calcul monétaire. Mais
avec toutes les réserves et limitations, il y a quand même deux
questions juridiques communes à tous les cas si une chose a été
perdue à cause d’un acte illicite et si la restitution en nature
n'est pas possible, comme dans le cas d’espèce :

14
255 OPINION DISSIDENTE DU Dr ECER

1) la question : à quel moment le juge doit-il se placer pour
évaluer la réparation de la perte? Au moment de l'acte illicite
ou au moment de la décision de la Cour ? ou au moment de la
construction de la chose ?

2) la question de savoir sous quelle condition et dans quelle
étendue une somme correspondant à la détérioration de la chose
— si elle était restée entre les mains de son propriétaire — doit
être déduite de la somme représentant la valeur de remplacement.

Ad 1) La base de calcul. Dans le cas d'espèce, il y a trois bases
possibles, 1943, 1946, 1949.

a) La base 1943. L'ordre de procéder à la construction du
Saumarez a été donné par le Gouvernement britannique à une
compagnie à Hebburn-on-Tyne, le 9 janvier 1941; le navire a
été livré après achévement et sa réception par le service de la
marine britannique date du rer juillet 1943 (affidavit Powell,
par. 4). Le coût effectivement enregistré de la construction du
navire est de £ 554.678 (par. 5 du méme affidavit). Si on évalue
la perte du Saumarez en chiffres qui représentent le prix de cons-
truction en 1943, on peut justifier cette décision par le fait que
cette somme représente le véritable dommage positif souffert par
la Grande-Bretagne. La hausse des prix ou la baisse des prix
sont des facteurs qui ne dépendent pas de l’auteur de l’acte illicite,
donc pour lesquels il ne peut pas être tenu pour responsable. Il
n'y a aucun rapport de causalité entre l’acte illicite et la hausse
des prix, d’une part, ou la baisse des prix, d’autre part. Donc,
on pourrait pour cette raison accepter comme chiffre représentant
la perte réelle du Saumarez le prix de construction effectivement
payé en 1943.

b) La base de 1946 ou la base de 1949

Salvioli, dans son cours La responsabilité des États, la fixation
des dommages et intéréts par les tribunaux internationaux
(Recueil des Cours, 1929, III, pp. 239-240), dit: « Les tribunaux
arbitraux mixtes ont introduit 4 cet effet la distinction suivante:
s’il s'agit de choses qui étaient destinées à la revente, il faut allouer
une somme représentant la valeur de la chose au moment même
de l'acte qui a frappé la chose — et en ce qui concerne la juris-
prudence signalée précédemment, au moment de la dépossession ;
par contre, s’il s’agit d’un bien que le propriétaire aurait conservé
et utilisé comme tel, la valeur de remplacement doit correspondre
à la valeur marchande de la chose à la date de l'allocation de l’indem-
nité» (souligné par l’auteur). Salvioli se réfère expressément à
l'arrêt dans l'affaire de Chorzow.

Les raisons des décisions de tribunaux arbitraux mixtes et de
la décision de la Cour permanente de Justice internationale dans

15
256 OPINION DISSIDENTE DU D EÉER

l'affaire de Chorzéw, en ce qui concerne cette question, ont été
exposées dans les décisions elle-mêmes et dans les ouvrages de
divers auteurs qui se sont occupés de cette question, de sorte que
je peux m'abstenir de citation.

À mon avis, ces raisons sont convaincantes, tandis qu’il n’y a
aucune raison juridique pour une décision de se placer au moment
de l’acte illicite dans ce cas-là.

Mais une difficulté se présente : celle de déterminer la valeur
marchande au moment de la décision, si le bien n’a pas une valeur
marchande — comme c’est le cas dans l'affaire présente où il
s’agit d’un navire de guerre qui n’a pas une valeur marchande.

D'après Roth (Schadenersatz, 1934, p. 102), dans ce cas-là, «le
juge doit déterminer la valeur ex æquo et bono en tenant compte
des circonstances spéciales du cas ».

La Cour se place au moment de l'acte illicite; mais l'arrêt
n'indique aucune raison juridique pour cette décision.

2. Détériorations

La question se pose de savoir s’il y a des raisons juridiques
pour la déduction d’une somme représentant la valeur de la
détérioration de la chose, si cette chose était restée entre les mains
du propriétaire. La jurisprudence internationale et nationale
dans chaque pays répord par «oui». Les experts ont donné
la même réponse. Ils ont calculé l'indemnité pour la perte du
Saumarez, de sorte qu'ils ont déduit 3% pour 3 ans de la « vie »
du navire (1943-1946) du prix de construction en 1946. De plus,
ils ont indiqué, au cours de la séance du 3 décembre 1949, les
taux de cette détérioration. I] me semble que ce point de vue
est tout à fait justifié.

Je me réfère de nouveau à Salvioli, qui a exprimé l'opinion
suivante: «La Cour doit tenir compte soit d’une amélioration,
soit d’une détérioration que la chose aurait subie si elle était
restée entre les mains de son propriétaire et si l’acte illicite n'avait
pas été accompli à son égard. »

L'arrêt, en acceptant le chiffre réclamé par la Grande-Bretagne
comme indemnité pour la perte du Saumarez, a implicite rejeté
la règle d’après laquelle il faut déduire du prix de construction
une somme représentant la détérioration, sans indiquer aucune
raison juridique pour cette décision. Quel serait l'effet de ce
principe en pratique est une question de calcul.

(Signé) Dr B. Eger

16
